           Case 1:20-cv-04226-RA Document 18 Filed 08/13/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 8/13/2020


 BKST BRAND HOLDINGS LLC,

                             Plaintiff,
                                                             No. 20-CV-4226 (RA)
                        v.
                                                                     ORDER
 TEAM INTERNATIONAL GROUP OF
 AMERICA, INC. d/b/a KALORIK,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         The initial conference scheduled for August 14, 2020 at 3:45 PM is hereby converted to a

telephone conference. The parties shall use the following dial-in information to call into the

conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line is open

to the public.

SO ORDERED.

Dated:      August 13, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
